Order entered March 6, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01390-CV

                      BRIAN ANTHONY BERARDINELLI, Appellant

                                                V.

                              NOVA LYNNE PICKELS, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-10998

                                            ORDER
       We GRANT appellee’s March 3, 2014 motion for leave to file appellee’s sur-reply brief.

We ORDER the sur-reply brief received by the Court on March 3, 2014 filed as of the date of

this order. No further briefing shall be filed unless ordered by the Court.


                                                       /s/   ADA BROWN
                                                             JUSTICE